TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00098-CR


Dwayne Cassidy, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 1010181, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Dwayne Cassidy appeals from a conviction for aggravated assault.  He is represented
by retained counsel.  His brief on appeal was originally due June 13, 2003.  On counsel's motion,
the time for filing the brief was extended twice, most recently to August 16, 2003.  The Court has
now received a letter from counsel suggesting that the appeal be abated and the cause remanded for
a determination of whether Cassidy desires to pursue the appeal (counsel says that he assumes that
he does), whether it is "appropriate" for counsel to continue to handle the appeal, and whether
Cassidy wishes to retain other counsel or is indigent.  The letter does not state any reasons why
counsel believes such action is necessary.
If counsel believes that there is good cause for him to withdraw from this appeal (such
as a lack of meritorious grounds for appeal), he should file an appropriate  motion.  See Tex. R. App.
P. 6.5.  Unless and until this Court permits him to withdraw for good cause shown, counsel is
obligated to fulfill his responsibilities to his client.  Mr. Revis Kanak, is therefore ordered to file a
brief in appellant's behalf no later than September 19, 2003.  No further extension of time will be
granted.
It is ordered August 22, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish